Title: 22d.
From: Adams, John Quincy
To: 


       I was up before eight, and had not slept well, even the short Time I was in bed; I felt stiff and unfit for almost every thing. I read but little at the Office; and omitted one thing, which for three weeks past has claimed my attention, very constantly: The Club, were at my lodgings this evening; Stacey however went away somewhat early; to meet some of his friends from Andover, and we were all too much fatigued, by the last night’s jaunt, to be very sociable, or gay. At nine we separated as usual.
      